Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 1 of 44

FILED
U.S. DISTRICT COURT

DISTRICT OF COLORADO
IN THE UNITED STATES DISTRICT COURT

FOR THE BISTRICT OF COLORADO BDISOCT-1 PH 1: 16

*, Ae

Ae . JEFFREY P. COLWELL
“AAS CLERK
Civil Action No. BY |_DEP. CLK

 

 

 

(To be’ supplied by the court)

Meleaha R. Glapion-Pressley, Plaintiff
V. .
City and County Denver et al,
Michael Hancock; Bruce Plotkin; Katheryn Smith, Amy Packer; Sherri Catalano; Don Mares;
Joel Homar; Mimi Scheuermann; Tammy Davis; Josie Berry; Rebecca Ball; Erin Hali; Irene

VanCleave; Kathryn Hodson, Defendants.

 

Ss
EMPLOYMENT DISCRIMINATION COMPLAINT

 

A. PLAINTIFF INFORMATION

1.) Meleaha R. Glapion- Pressley (“Glapion”) is an individual and a resident of Colorado;
whose mailing address is #21025 E. 49 Avenue, Denver, CO 80249; her phone number is
(303) 990-4155 with an email“address of prosepurstiit @ gmail.com.

B. DEFENDANTS INFORMATION

2.) City and County of Denver (“City”) is a municipality/county duly constituted under the
laws of Colorado, with its principal offices located at the City and County Building

#1437 Bannock St., Denver, CO 80202
Case 1:19-cv-02806-GPG Document 1 Filed 10/01/19 USDC Colorado Page 2 of44

‘

3.) Michael Hancock (“Hancock”) is an individual and a resident of Colorado, and, at all

times relevant to this complaint, was the Mayor of the City of Denver, whose office is
located at #1437 Bannock St., #350, Denver, CO 80202; phone number is 720-865-9000

and email is Michael. Hancock @denvergov.org. Hancock is sued in his official capacity.

4.) Bruce Plotkin (“Plotkin”) is an individual and a resident of Colorado, and at all times
relevant to this complaint, was the hearing officer for the Career Service Board over
Plaintiffs three consolidated direct appeals, whose office is located at #201 W. Colfax
Avenue, Dept. 412 (First Floor). Denver, CO 80202; phone number is 720-913-5703 and
known email CSAHearings @denvergov.org. Plotkin is sued in his individual and official
capacities.

5.) Katheryn Smith Registration #29514 (“Smith”) is an individual and a resident of
Colorado, and at all times relevant to this complaint, was Director, Human Services Legal
Section, Denver City Attorney’s Office; whose office is located at #1200 Federal Blvd.,
4" Floor, Denver, CO 80204: phone number is (720) 944-2978 and email
Kathryn.smith @denvergov.org. Smith is sued in her official capacity.

6.) Amy Packer Registration #33116 is an individual and a resident of Colorado, and at all
times relevant to this complaint, was the Assistant City Attorney for Agency (DDHS),
attended and provided legal advisory for October 30, 2018 Contemplation of Discipline
Meeting; whose office is located at #1200 Federal Blvd., 4" Floor, Denver, CO 80204.
Packer is sued in her official capacity.

7.) Sherri Catalano Registration #39773 (“Catalano”) is an individual and a resident of
Colorado, and at all times relevant to this complaint, was the Assistant City Attorney for
Agency (DDHS), attended and provided legal advisory for December 4, 2018

2
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 3 of 44

< 4
7g

Contemplation of Discipline Meeting; whose office is located at #1200 Federal Blvd., 4%
Floor, Denver, CO 80204; phone number is 720.944.2982 and email
sherri.catalano@denvergov.org. Catalano is sued in her individual and official capacities.

8.) Don Mares (“Mares’’) is an individual and a resident of Colorado, and at all times
relevant to this complaint, was Denver Human Services Executive Director; whose office
is located at #1200 Federal Blvd. 4" FI., Denver, CO 80204. Don.Mares @denvergov.org.
Mares is sued in his official capacity. |

9.) Joel Homlar (“Homlar”) is an individual and a resident of Colorado, and at all times
relevant to this complaint, was Denver Human Services Deputy Executive Director;
whose office is located at #1200 Federal Blvd., 4" Fl., Denver, CO 80204.

Joel. Homlar @denvergov.org. Homlar is sued in his official capacity.

10.) Mimi Scheuermann (“Scheuermann”’) is an individual and resident of
Colorado, and at all times relevant to this complaint, was Denver Human Services
Division Director Child Welfare; whose office is located ‘at #1200 Federal Blvd., Denver,

CO 80204; known email is Mimi.Scheuermann @ denvergov.org. Scheuermann is sued in
her individual and official capacities.

11.) Tammy Davis (“Davis’’) is an individual and resident of Colorado, and at all
times relevant to this complaint, was Denver Human Services Senior Human Resources
Business Partner; whose office is located at #1200 Federal Blvd., Denver, CO 80204;
phone number is (720) 944-1236, and email is Tammy.Davis@denvergov.org. Davis is
sued in her individual and official capacities.

12.) Josie Berry (“Berry”) is an individual and resident of Colorado, and at all times

relevant to this complaint, was Denver Human Services Deputy Division Director Child

3
, Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 4 of 44

Welfare; whose office is located at #1200 Federal Blvd., Denver, CO 80204: known
email is Josie.Berry@denvergov.org . Berry is sued in her individual and official
capacities.

13.) Rebecca Ball (“‘Ball’’) is an individual and resident of Colorado, and at all times
relevant to this complaint, was Denver Human Services Administrator II, Child Welfare;
whose office is located at #1200 Federal Blvd., Denver, co 80204; known email is

Rebecca.Ball @denvergov.org . Ball is sued in her individual and official capacities.

14.) Erin Halll (“Hall”) is an individual and resident of Colorado, and at all times
relevant to this complaint, was Denver Human Services Afterhours On-Call/ Placement
Services Administrator; ; whose office is located at #1200 Federal Blvd., Denver, CO
80204; known email is Erin.Hall @denvergov.org. Hall is sued in her individual and
official capacities.

15.) Irene VanCleave (“VanCleave”) is an individual and resident of Colorado, and
at all times relevant to this complaint, was Denver Human Services Emergency Response
Team Lead Social Caseworker; whose office is located at' #2929 W. 10" Ave. Denver,
CO 80204 and/or #1200 Federal Blvd. Denver, CO 80204; known email is
Irene. VanCleave @denvergov.org. VanCleave is sued in her individual and official
Capacities.

16.) Kathryn Hodson (“Hodson” f/a Gleason) is an individual and resident of

| Colorado, and at all times relevant to this complaint, was Denver Human Services

| Emergency Response Team Social Caseworker Supervisor; whose office is located at
#2929 W. 10" Ave. Denver. CO_80204 and/or #1200 Federal Blvd. Denver, CO 80204;

“known email is Kathryn. Hodson @denvergov.org. Hodson is sued'in her individual and

x

4
"Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 5 of 44

official capacities.

C. JURISDICTION

17.)

Jurisdiction is asserted pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e, et seg. (employment discrimination on the basis of race,

color, religion, sex, or national origin). Analogous to Rule 8 of the Federal Civil Rules of

"Civil Procedure (a)(1), in a short and plain statement, the Plaintiff asserts that venue for

this action properly lies in the District of Colorado pursuant to 28 U.S.C. §1391(b). The

Court has original jurisdiction over the subject matter of these claims also pursuant to 5

U.S.C. $551; 42 U.S.C. §1983; 29 U.S.C. §201; and 28 U.S.C. §1331. Jurisdiction of

this Court is invoked to secure protection and redress deprivation of rights guaranteed by

federal law, which rights provide for injunctive relief and other relief for illegal

‘employment discrimination.

D. STATEMENT OF CLAIMS

18.)

_xX
x
_X__

xX

x

The conduct. complained of in this complaint involves the following:
different terms and conditions of employment
failure to promote
termination of employment
retaliation

other: Failure to remove barriers; involuntary administrative leaves: discipline and

adverse actions...

19.)

Defendant’s conduct was discriminatory because it was based on thé

}

following:

x

race [Black American]
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 6 of 44

_X__ religion [Christian]
_X__ national origin/ancestry [Creole, Santo Domingo, Dominican Republic (Latin
America)]
_X __ pregnancy
_X__ color [black; light skin complexion]
_X___ sex [female born; sexual orientation: heterosexual; gender Identity: female]
_X__ marital status [married 4/12/2017]
CLAIM ONE: CONTINUOUS DISCRIMINATION

20.) Plaintiff alleges her first claim for relief herein by supporting facts/paragraphs
below. Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein
Complaint at Law AND filed formal complaint charges of discrimination [#541-2019-
02097] against Defendants with the Equal Employment Opportunity Commission
(Attachment #1).

SUPPORTING FACTS:
BACKGROUND

21.) Plaintiff alleges that she was subjected to CONTINUOUS DISCRIMINATION
while employed as a Social Caseworker on the Emergency Response Team (ERT) at
Denver Human Services from April 25, 2016 AND AFTER being wrongfully terminated
December 7, 2018.

22.) Plaintiff alleges that no other comparator was of her protected groups; as she was
the ONLY MARRIED, Black American (light skin), female, whose national
origin/ancestry is New Orleans, Louisiana (NOLA) Creole, Santo Domingo, Dominican

Republic (Latin America) — on the Emergency Response Team (ERT) at Denver Human

6
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 7 of 44

Services during her employment.

23.) Plaintiff’s former position title and salary within DHS was Social Caseworker,
earning monthly salary of $4,791.66 (excluding Afterhours pay to be analogous to the
City and County of Denver's Career Service Rule §9-62 Protected Service Stipend
{Issued 1/11/2016}).

24.) Plaintiff's former program area and division of former.position within DHS was
Emergency Response Team (ERT) within the Child Welfare Division of Denver
Department of Human Services.

25.) Plaintiff alleged unlawful employment practices took place at the following
location: Denver Department of Human Services, 1200 Federal Bivd.. Denver, CO 80204
AND Family Crisis Center (FCC) 2929 W. 10" Ave. Denver, Colorado 80204.

26.) Agency, Denver Human Services (“DHS”) —is an employer within the meaning
of Title VII. Agency has over 1200 employees; 355 in Child Welfare Division.

PREGNANCY DISCRIMINATION

27.) Discriminative and retaliatory, Plaintiff was treated unfavorably because of
childbirth (2/2/2018) WHEN Defendant Hodson targeted and assigned Plaintiff her first
fatality on July 18, 2018, for a BLACK two year old, within two months of Plaintiff’s
return from FMLA:

28.) Plaintiff interviewed for Emergency Response Team (ERT) Lead Caseworker
pregnant.

29.) Plaintiff invoked earned paid time off (PTO) but was scrutinized by Defendant

Hodson for dates/times Plaintiff had prenatal and postnatal appointments.
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 8 of 44

30.) Plaintiff was granted only two weeks by Defendant Hodson to secure night-care

for newborn post FMLA.
31.) Defendant Hodson took issue with Plaintiff not vocalizing and sharing her

personal business; including intimacy of her pregnancy.

32.) | Defendant Hodson embarrassed Plaintiff with unwelcomed/inappropriate
commentary directly in relation to Plaintiff’s pregnancy at ERT staff meeting; wherein ~
former ERT staff Shiree Edwards and Angela Myers were/are witnesses of Defendant
Hodson stating to Plaintiff— “Did you not tell anyone about your pregnancy because you
had a miscarriage or a stillborn?”

MARITIAL STATUS

33.) Plaintiff was married, April 12, 2017— wedding date on Holy Wednesday;
certificate from the City and County of Denver.

34.) Defendant Hodson took issue with Plaintiff not sharing her personal business;
including her marriage and wedding.

35.) Defendant Hodson interrogated Plaintiff about her husband’s last name.

36.) Plaintiffs MARITAL claims for all three consolidated appeals were
ERRONEOUSLY dismissed by Career Service Hearing Officer Plotkin AND Plaintiff
exhausted administrative hearing requests and moved under C.R.E. 201 for review of the
record supportive of marital claims being timely and supported [e.g. Petitioner's opening
and closing testimony; and denied exhibit Z at 700-715] — pursuant to Career Service

Rule (CSR) §19-50.
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 9 of 44

37.) Manifest abuse of discretion Plotkin errored— by disallowing Plaintiff full and
fair opportunity to litigate her MARITAL discrimination claim; and abused his discretion
dissecting/disallowing relevant evidence AND restricting/limiting testimony.

38.) PLAINTIFF WAS THE ONLY BLACK AMERICAN MARRIED FEMALE
ON DENVER HUMAN SERVICES (DHS) SOCIAL CASEWORKER ON THE
EMERGENCY RESPONSE TEAM (ERT) AND WAS TREATED WORSE THEN
ALL DDHS CW ERT STAFF. Infra.

DIFFERENTIAL TREATMENT

39.) Plaintiffs terms/conditions and privileges of employment weren’t equal;
including:

a. Paid Time Off (PTO)
b. Sick leave

c. Vacations/Holidays
d. Tardiness

e. Trainings

40.) Plaintiff was involuntary assigned “mentor” by Defendant Hodson without
Hodson having conducted proper methodology or personnel record review.

41.) Defendant Hodson wrongfully and intentionally excluded ONLY Plaintiff from
attending July 19, 2018 “5280 Award Celebration”. hosted by Defendant Mares.
Defendant Homlar texted Hodson; asking why she (Hodson) wasn’t present for the “5280
Award Celebration” and Hodson told Plaintiff and ERT staff that she text replied to

Homlar — “because she (Hodson) wasn’t invited.” Mares, Homlar, Hodson, and ERT
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 10 of 44

‘

staff knew that Plaintiff was wrongfully and intentionally excluded from “5280 Award
Celebration”.

42.) . Defendant Hodson was given accommodations by Defendant Berry and Agency
for “her little ones’ at home”; but equal accommodation (including work scheduling) was
NOT-afforded to Plaintiff for her newborn who had medical conditions.

43.) Defenant Berry testified before the Career Service Hearing to NOT affording .
equal accommodation for others’ children (e.g. Sherron Glapion- Plaintiff's Case-In-
Chief; NOT of Plaintiffs protected groups (divorced, Black (dark skin) NOT of Latin
ancestry) during Career Service Hearing.

44.) Defendant VanCleave committed time fraud; including by not attending Intake
Training on October 23, 2018. VanCleave was NOT disciplined:! whereas the October 23,
2018 Intake Training was an incident included/upheld in Plaintiff's December 7, 2018
dismissal. |

45.) Plaintiff was on approved sick PTO October 22, 2018 and notified Hodson of
inability to attend October 23, 2018 Intake Training (which was NOT mandatory); yet
ONLY Plaintiff was disciplined for NOT attending 10/23/18 Intake Training; and NO
ONE FROM ERT attended as evidenced by Sign-In Sheets Plaintiff obtained for Career
Service discovery.

46.) Defendant VanCleave was allegedly “sick” SEVERAL dates; used alleged “PTO”
(time fraud); had vacations approved; tardiness; AND Dawn Landrum (NOT of
Plaintiff's protected groups— Landrum is NOT married and identifies as “African-
American/Multi-Racial”) was allegedly “sick” and called out SEVERAL dates; tardy;

was approved vacations/holidays in ADVANCE; and used alleged “PTO” (time fraud)

10
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 11 of 44

per Defendant Hodson’s approval... WHEREAS Plaintiff’s very few sick days were onset
by harassment/hostile work environment or for newborn’s medical needs, but Plaintiff
was strictly scrutinized; denied July 24, 2018 PTO and Flex; for any invoked earned Paid:
Time Off (PTO) for sick or vacation which Plaintiff provided Defendant Hodson earliest

reasonable notice of.

RELIGION

47.) Defendant Hodson chastised and harassed Plaintiff about not wanting to
publically share her personal business; including her-date of birth. Plaintiff’s reasons for
not sharing her date of birth conflicted with her spiritual beliefs/practices.

48.) Defendant VanCleave yelled at Plaintiff that “she ruined Christmas!” WHEN
Plaintiff politely declined participating in holiday festivity. Plaintiff's declination to
participate in holiday festivity conflicted with her spiritual beliefs/practices.

_ 49.) Plaintiff made it known to Defendant's (Hodson: VanCleave, Ball, Berry, Davis,
Catalano, Plotkin) that she was a believer and follower of Jesus Christ; including in
Contemplation of Disciplinary Meetings (10/30/18 AND 12/04/18) AND Career Service ;
Authority Hearings (May 7, 2019).

50.) Plaintiff believes she was targeted/persecuted because of vocalizing her spiritual
beliefs.

PAY DISPARITY

51.) Plaintiff received less than WHITE females (Defendant VanCleave; Theresa

Harris; Defendant Hodson) on ERT; but Plaintiff possessed higher education; tenure;

related and higher work experiences.

11
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 12 of 44

52.) Plaintiff opposed not only the discrimination that was being visited upon her, but
also during Career Service Hearings discriminative practices by Denver Human Services
against others’ including Hodson receiving more pay then Plaintiff's Case-In-Chief
protected witness, Sherron Glapion, DESPITE Sherron Glapion having longer DHS Child
Welfare tenure (over 10 years); higher education (credits towards Master in Business
Administration); and related higher work experiences.

NON-SELECTION/PROMOTION

53.) Plaintiff applied TWICE for DDHS ERT Lead Caseworker position and
discriminatively was NOT selected/promoted.

54.) All THREE DDHS ERT Lead Caseworkers who were selected [Rob Csencis,
Angela Meyers, and Defendant VanCleave] had lower éducation and work experiences
then Plaintiff, and were WHITE, divorced or not married.

55.) Defendant Ball was the “Hiring Manager” who purposely arranged ERT Lead
Caseworker interviews to be held while Plaintiff was out on approve PTO leave.

56.) Plaintiff and former ERT Social Caseworker Edwards were told by former ERT
Lead Caseworker Angela Meyers that Defendant Ball— “Begged her (Meyers) to take
the position of ERT Lead Caseworker and that no one else had applied.”

57.) Former ERT Social Caseworker Edwards WITH ERT Social Caseworker Harris
— “Felt that another candidate was far more qualified; and expressed strong supported
reserves about Defendant VanCleave to Defendant Hodson...but Defendant Hodson
chose Defendant VanCleave to avoid time-consuming training.” See point #18 of
Edwards Notarized Affidavit; as was also testified by Edwards during Career Service
Hearings.

12
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 13 of 44

TANGIBLE EMPLOYMENT ACTIONS!

Reassignment.of Duties:

58.) Plaintiff was designated to be a Call Taker and menial duties by Defendant
Hodson.
59.) Plaintiff was wrongfully disallowed to respond as a Social Caseworker (e.g.

“Appellant was removed from the field”’by Defendants Hodson, Ball, Berry.
60.) Plaintiff was wrongfully disallowed performing Career Service Rule (CSR) §9-62
_Protected Service Stipend “Afterhours” Responder duties,

61.) Plaintiff was wrongfully disallowed performing CSR §9-62 Protected Service
Stipend “Afterhours” duties with DHS Child Welfare Intake Supervisor Sherron Glapion
per false allegations of nepotism by Defendants’ Hodson AND Ball.

62.) July 24, 2018 4:30 PM reassignment of BC fatality case to white/divorced
Defendant VanCleave by Defendants’ Hodson, Berry, Scheuermann.

TARNISHMENT OF REPUTATION

63.) Defendant VanCleave’s hearsay false allegations to Defendant Hodson about
Plaintiff included in upheld adverse actions issued to Plaintiff.

64.) Defendant Hodson’s August 16, 2018 6:19 PM “after hours assignments” subject
email to all DHS Child Welfare Supervisors, Administrators (including Defendants Ball
AND Berry); wrongfully disallowing Plaintiff— “to go out in the field”; “will need to go

with a lead worker or supervisor...” Defendant Hodson sent the email without Plaintiffs

 

1 EEOC- Any employment action qualifies as “tangible” if it results in a significant change in employment status. For
example, significantly changing an individual's duties in his/her existing job constitutes a tangible employment
action regardless of whether the individual retains the same salary and benefits.
2 Racial underpinnings’to very verbiage. .

13
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19’ USDC Colorado Page 14 of 44

knowledge AND intentionally excluded Plaintiff from the very email which Plaintiff
requested/was produced for Career Service discovery.

65.) Defendant Hodson alleged Plaintiff as being incompetent to perform duties (e.g.
Safety Plan; Assess for Safety: write Report of Contact (ROC) Notes) to DHS Child
Welfare staff, supervisors, and ERT.

66.) Defendants Hodson, Ball, Berry, Scheuermann, and Hall’s false perjured
allegations of Plaintiff’s inability to perform duties.

67.) All involuntary administrative leaves and issued adverse actions to Plaintiff.

68.) Defendant Davis escorted Plaintiff off DHS premise November 5, 2018 AND
December 13, 2018 to cause harm and humiliation.

NEGATIVE PERFORMANCE REVIEW

69.) November 30, 2018 12:33 PM Defendants Hodson and Ball prepared negative
performance review of Plaintiff when/while Plaintiff was placed on INVOLUNTARY
Administrative Leave.

a. The negative performance review had inclusion of false allegations by Defendants
Ball, Berry, and Hodson from November 19, 2018 Notification of Contemplation
of Disciplinary Action.

70.) Plaintiff was wrongfully suspended the very same day Employee Performance

Review commentary was due (November 5, 2018).

CLAIM TWO: CONTINUOUS RETALIATION
Plaintiff alleges her second claim for relief herein by supporting facts/paragraphs below.

Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law

14
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 15 of 44

AND filed formal complaint charges of discrimination [#541-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1).
SUPPORTING FACTS:

71.) September 14, 2018: Defendant Ball’s unauthorized forwarding of Plaintiff's
“ERT Concerns” high importance subject headed email to Defendants Berry, Hodson,
and Davis wherein Ball explicitly requested — “speed up the process” — to effectuate
wrongful discipline of Plaintiff. Within very email Plaintiff raised concerns of time fraud;
discrimination and retaliatory reassignment of her duties by Defendants Hodson, Berry,
and VanCleave. Plaintiff also explicitly stated— “J don’t want to be subjected to any
more continuous retaliation nor told “I’m aggressive” for rightfully seeking to discuss
outstanding matters for fair/equal treatment or anticipation of receiving a lower
performance rating....I’m carbon copying parties (Davis and Ball) for hopeful
mediation; as I said before and I say again, I want to continue my work on ERT without
hostility or differential treatment.” Exhibits (#613-617 hand written in bottom right hand
corner) were produced to EEOC AND Career Service; but manifest abuse of discretion,
not in compliance with CSR §19-51(A-E), Plotkin erroneously denied evidence
for/during Career Service Hearings.

72.) September 26, 2018: Oral Admonishment by Defendant Berry; wherein Berry
discriminatively calls Plaintiff “/iar/” Berry has discriminatively called other Black Child
Welfare workers’ at DHS “liars” — e.g. Alancia Gray f/a Unser; and Sherron Glapion

' (both who testified as Case-In-Chief witnesses for Plaintiff before the Career Hearing;
and expressed fears of retaliation by Hodson, VanCleave, and Berry).

73.) November 5, 2018: Plaintiff placed on 15 Calendar Day Unpaid SUSPENSION.

15
Case 1:19-cv-02806-GPG Document 1° Filed 10/01/19 USDC Colorado Page 16 of 44

a. Allegations wherein Plaintiff whistle blew and printed/produced evidence of

Defendant Hodson falsifying BC fatality information (Plaintiff's July 19, 2019
Safety Plan) in TRAILS— punishable by law C. R.S §18-8-144(1)(a); with

discriminative malice to remove two surviving Black children from their home
and discipline Plaintiff— under Defendant Berry’s TRAILS user identification
[18 U.S. Code §1030 (fraud and related activity.in connection with computers);
Executive Order 143 (the City’s data protection policy)]; AND evidence of
Defendant Hodson’s time fraud approved by Defendant Berry. ~

b. Defendant’s Case-In-Chief witnesses [Hodson. Berry] testified under sworn oaths

+

before Career Service having no knowledge of DPD GO#2018-486927 Report’s .
existence or findings; YET as Plaintiff proved in her whistleblowing, the TRAILS
opening legal‘ disclaimer explicitly states— “You are attesting that the
information is, true, to the best of your knowledge and you understand that
falsifying this information is punishable by law 18-8-144(1)(a) C. R.S.” —AND
Hodson on BOTH July 24, 2018 and July 25, 2018 under Berry’s TRAILS user
name/password — NOT “true to the best of her knowledge” —falsely altered
and entered verbiage of Plaintiff’s TRAILS July 19, 2019 Safety Plan for the
“BC Drowning”— e.g. “It was reported by law enforcement that her body had
been floating in the pool for approximately one hour prior to being recovered by
— (maternal great grandfather's first name)’—, and “—the surviving children—
also reported being allowed in the pool unsupervised.” Rather than pleading the

Fifth Amendment to her criminal activity; Defendant Hodson admitted before

Career Service to changing verbiage of Plaintiff's TRAILS Safety Plan for reason .

16
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 17 of 44

completely unworthy of credence— “based on what you (Petitioner) told me in
your (Petitioner) car.” [Hodson testimony April 18, 2019]. Hall [called as a
“carious rebuttal” witness by Defendant on June 3, 2019] testified- “That a

- request for the police report would not have been done at that time (July 18,
2018); that while she (Hall) couldn’t testify to exact reads (citation) of Volume
VII (§7.104.32-Documentation- Report from Law Enforcement)- that the
Department can decide to enter findings based on police reports; and that “she
believes that it’s good practice because people can have additional children down
the road and then we (Child Welfare) have some record of that fatality and what
happened.” [Hall testimony].

c. The DPD GO#2018-486927 Report is pertinent to a determination of all issues of
three consolidated Career Service appeals identified in pages one and two of the
Defendant Plotkin’s July 12, 2019 Initial Decision affirming 15-Day suspension
and affirming termination decision; along with Plaintiff's proffered affirmative
defenses of discrimination, retaliation and whistleblowing. The BC fatality was
the catalyst of Plaintiff having “no previous disciplinary action in her
personnel file’? PRIOR to Defendant discriminately effectuating FOUR (4) paid
investigatory administrative leaves’; 15-Day Suspension (beginning November 6,
2018); and Dismissal (December 7, 2018) all within very close temporal
proximity of Plaintiff's protected activities (plural) and whistleblowing against

DHS proposing (Hodson), recommending (Ball), directing (Berry), advising

 

3 Career Service Hearing record, Plaintiff's testimony; and Ex. 1, pg.5, 112.
17
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 18 of 44

\

(Davis, ACA Packer and Catalano), and deciding/rubberstamping (Scheuermann)
named responsible management officials (RMOs)..

d. The DPD GO#2018-486927 Report is of such substance and importance that
consideration of the evidence could result in a different outcome of the case.

e. The United States Supreme Court has sanctioned the use of the “adverse inference
rule,” namely, that if the information had been provided, it would have been
unfavorable to the Agency and favorable to the Petitioner. See Insurance Corp. of
Treland v. Compayne Des Bauxites 456 U.S. 694, 705 (1982), Hammond Packing
Co. v. Arkansas, 212 U.S. 322, 350-1 (1909).

f. Arguably under the “adverse inference rule” the DPD GO#2018-486927 Report
gives seriousness and showing of Defendant’s Case-In-Chief witnesses not only
intentionally making false entries in and falsely altering public record [violating
CO Rev Stat §18-8-114 (1)] as it pertains to BC fatality [ex. Hodson’s and
Berry’s false TRAILS entries pertaining to BC fatality matters]; false upheld
[Cat’s Paw Theory’- Scheuermann, Davis] disciplinary allegations about
Plaintiff; but also committing perjury as public servants without penalization
during Colorado Department of Labor and Employment [Davis, Hodson, Ball]
and/or Career Service Hearings [Hodson, Berry, VanCleave, Schuermann, Ball,
Davis] before Plotkin. For example, Scheuermann firmly gave PRETEXT
testimony TWICE under cross examination— “The concerns were that you
(Plaintiff) let the children (surviving) leave the hospital without creating a Safety
Plan!” Berry’s PRETEXT testimony under direct examination was

extensive/reason for Berry being called twice to testify before Career Service.

18
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 19 of 44

g. DPD GO#2018-486927 Report was INCOMPLETE during the course of Career
Service appeals’; AND release of police records and reports is governed by
the Colorado Criminal Justice Records Act, C.R.S. §24-72-301, et seq. where the
decision to release to the Plaintiff with certain information redacted as required by
law was not made by DPD Civil Liability until May, 2019 and was not
authorized/ signed for/ retrieved by a government identified proxy until AFTER
Career Service hearings’ commenced. BC fatality at issue in herein civil suit,
Career Service appeals and petition WAS/IS under ONGOING investigation by
Colorado’s Child Protection Ombudsman, as was made/requested by the Plaintiff
April 24, 2019, and is supportive of Plaintiffs CONTINUOUS protected
activity/whistleblowing claims. Infra.

h. Further, as pro se Plaintiff asserted before the Career Service Board within her
Petition for Review— “When new material and evidence that were not considered
by the hearing officer become available, the agency cannot be said to have
considered the issue fully, nor can it be said with certainty that a complete record

\ will exist which fully presents the issue for judicial review.” Janssen v. Denver
Career Service Board and Denver Department of Aviation, CO. CT. APP., No.
98CA0100.

i. Plaintiff, pro se, diligently printed three hardcopies copies of the DPD GO#2018-
486927 Report and proffered for authentication, to complete the record,
impeachment, rebuttal, and discipline (termination) of Defendant’s DHS Case-In-
Chief witnesses’/named Responsible Management Officials (RMOs) as sought

relief and at the earliest avail— CONTINUED third day of hearings on May 10,

19
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 20 of 44

2019. Abuse of discretion, continuous bias, and prejudice towards pro se Plainitff
— Defendant Plotkin denied.

74.) November 5, 2018: Plaintiff placed on INVOLUNATARY Paid Administrative

Leave.

}

75.) , November 26" to December 4, 2018: Plaintiff placed on INVOLUNATARY
Paid Administrative Leave.

76.) : November 27, 2018: Plaintiff notified by Defendant Davis via phone that the
reason for Involuntary Paid Administrative Leave- “It would be awkward to have her
(Plaintiff) return to the office.”

77.) December 4, 2018 to December 7, 2018: Plaintiff placed on INVOLUNATARY

Paid Administrative Leave.

78.) December 7, 2018: Plaintiff placed on WRONGFUL DISCHARGE FROM
EMPLOYMENT.
79.) EX PARTE communications between Defendants Hodson, Davis, Ball, Berry.

and VanCleave TO the Designated Deciding Official (DDO) of all adverse actions,
including reassignment of duties’ (e.g. BC fatality) — Defendant Scheuermann.

80.) April 18, 2019; April 19, 2019, May 10, 2019, June 3, 2019 AND June 4, 2019:

Career Service Hearings.
81.) July 25, 2019: Pro se Plaintiff filed Petition for Review with Career Service
Board.
a. Career Service Board has been languish; and contrary to its own Rule; has failed
to provide a fair, efficient, and speedy administrative review of appeals from the ~

Career Service Hearing Office — Defendant Plotkin.

20
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 21 of 44

CLAIM THREE: CONTINUOUS WHISTLEBLOWER RETALIATION

Plaintiff alleges her third claim for relief herein by supporting facts/paragraphs below.
Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law
AND filed formal complaint charges of discrimination [#54 1-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1).
SUPPORTING FACTS:

82.) Plaintiff had/has reasonable and good faith beliefs that the employment practices
she opposed regarding official misconduct by Defendants (Hodson, Berry, Ball,
VanCleave, Scheuermann, Hall, Davis, Packer, Catalano) constituting violations of (Title
VII of the Civil Rights Act of 1964); Colorado Employment Security Act C.R.S §8-73-
108(4); Attorneys Rules of Professional Conduct; CSR Article VII; Career Service Rule
§9-62 Protected Service Stipend; Colorado VOL VII §7.106. 1 Egregious, Near Fatalities,

Child Fatalities [Eff. 1/1/15]; CSR Fiscal Accountability Rule 10.1: Reporting Fiscal

 

Misconduct; Colorado Revised Statutes §18-8-114(1)(a)*; 18 U.S. Code $1030 (Fraud

 

and related activity in connection with computers): Executive Order 143 (the City’s data
protection policy); time/attendance fraud; and abuse of authority PRIOR to Agency’s
adverse actions, which were substantial or motivating factors in TEMPORAL
PROXIMITY to establish causation for adverse actions.

Dates/details of Plaintiff’s whistleblowing against Defendants’ (not inclusive):

 

*CO Rev Stat §18-8-114 (1) A person commits a class 1 misdemeanor if: (a) The person knowingly makes a false
entry in or falsely alters any public record.
21
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 22 of 44

83.) October 18, 2017— Plaintiff emailed notice about FLSA VIOLATION; Obey
now Grieve Later; AND fears of discipline to Defendant Hodson and carbon copied
Defendant Ball wherein Plaintiff explicitly states in-part— “Being that ERT staff

are/nave not been eligible for the 9-62 CSA Protective Service Stipend, I think perhaps
it’s best that I raise any questions including when/if having to respond after prescribed
After Hour times in addition to regular shift duty schedule with/to the appropriate parties
in Human Resources;” and “Hope that your including her (Ball) wasn’t to instill
discipline, fear, or create a paper trail. I understand and have-never held issue with
obeying my supervisor’s orders here at DDHS...”

84.) November 7, 2017—Plaintiff emailed Defendant Hodson about receiving

“differential treatment for call taking and unwelcomed scrutiny.
85.) January, 2017— Plaintiff complained:to Defendants Ball about Defendant
. VanCleave; there being a lack of ERT Supervisor working designated ERT staff hours;

and hostile work environment.

86.) April 1, 2017— Plaintiff complained to Defendant Ball about hostile work
environment.
87.) April 3, 2017— Plaintiff email replied to Defendant Ball NOT availing

experienced/adequate supervisor and administrative coverage for ERT NOR forcing
Defendant VanCleave to adjust her FLEX schedule for Wednesday call taking coverage
as was needed. Plaintiff's work load demands by Defendant Ball was more than all other

ERT staff.

22
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 23 of 44

88.) July 24, 2018— Plaintiff emailed DHS Child Welfare Administrator II Jennifer
Gruca AND Defendant Davis — about Defendant Hodson and Berry’s time fraud and
nepotism; differential treatment; and Plaintiff requested to discuss concerns.

89.) July 25, 2018— Plaintiff met with Defendant Davis about Defendants’ Hodson
and Berry’s time fraud; nepotism; harassment; and Plaintiff's differential treatment...

90.) August 15, 2018—Plainitiff filed whistleblower complaint about Defendants
Hodson and Berry to the City and County of Denver’s independent, third-party resource,
for employees to réport suspected fraud or financial misconduct known as The Fraud
Hotline/Lighthouse Services. Case #153435 1680. |

91.) August 22, 2018— Plaintiff was the ONLY ERT staff subjected to weekly hostile

, “supervisions” with Defendant Hodson. Plaintiff emailed concerns of Defendant Hodson
taking but NOT furnishing copies of her “Supervision Notes” (including for 8/16/18 AND
-8/23/18) like the one Plaintiff signed on July 31, 2018.
a.” Email also evidences Plaintiff re-raising concerns during RECORDED December
4, 2018 Contemplation of Discipline Meeting; Defendants Hodson and Davis’s
page 4 of November 19, 2018 Notification of Contemplation of Disciplinary
Action UPHELD for Plaintiff's December 7, 2018 termination INCORRECTLY/
INTENTIONALLY cites “Supervision Notes” as being an “Enclosure” BUT
. Defendant’s Hodson, Davis, and Catalano NEVER produced “Supervision Notes”
to Plaintiff until April 5, 2019 (AFTER Career Service Discovery ended).
Plaintiff's objection to authenticity of Agency’s Career Service Hearing Exhibit

10 was also one Plaintiff raised as being FRAUD ON THE COURT.

23
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 24 of 44

92.) August 23, 2018— Defendant Davis’s “Individual Assessments of ERT”;
wherein Plaintiff engaged in protected activity about Defendants Hodson, Berry, and Ball
to Davis.

a. Prior to assessing and investigating Plaintiff's mismanagement claims on August
23, 2018 Defendant Davis sent Plaintiff August 23, 2018 Outlook email (which
Davis later retracted/hid from Plaintiff and Plaintiff retrieved copy from Case-In-
Chief witness Dawn Landrum) stating in-part— ‘‘...do not share anything
discussed in this interview or anything related to this assessment with anyone,
including your supervisor or team mates, CW co-workers, or other employees of
the City and County of Denver.”

b. Plaintiff produced copy of the August 23, 2018 Outlook email from Defendant
Davis at the October 30, 2018 Contemplation of Discipline 15-Day. suspension to
Defendants Hodson, Ball, Berry, Davis, Schueremann (Bates stamped #337-338,
under tab H); AND for CSR Hearings’ H337-338.

c. Plaintiff's H337-338 was timely produced and testified by Plaintiff and Defendant
Davis; but CONTRARY to applicable authority Career Service Rule §19-51(A)
— ABUSIVELY denied by Defendant Plotkin. Exhibit proves Plaintiff's
continuous whistleblowing and retaliation claims and Plaintiff's appeals wherein
she argued precedential authority wherein Career Service Board ruled— “When/if
an agency tells an employee not to contact co-workers during investigation of
his/her mismanagement claim, such agency action may be viewed as an indirect
form of discipline or penalty within the broad scope of the whistleblower

ordinance.” In re Muller, CSB 48-08, 2 (10/24/08).

 

24
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 25 of 44

93.) September 25, 2018— “YOU OK” subject headed email from former DHS Lead
Social Caseworker Alisha Fluken to Plaintiff about Defendants’ Berry and Hodson’s
wrongful treatment of Plaintiff and September 26, 2018 disciplinary meeting which
Defendants Hodson AND Berry would re-discipline Plaintiff for and uphold within
December 7, 2018 adverse action of termination.

94.) October 15, 2018— Plaintiff emailed Defendant Scheuermann high importance
“Request to meet to discuss ongoing hostile matters” email; specifically with Defendant’s
Hodson and Berry.

95.) October 18, 2018— Plaintiff disciplined by Defendants’ Hodson AND Berry

‘ with charge/specification within December 7, 2018 upheld termination.

96.) October 23, 2018— Plaintiff was on approved sick PTO October 22. 2018 and
notified Defendant Hodson of inability to attend October 23, 2018 Intake Training (which
was NOT mandatory); yet ONLY Plaintiff was disciplined for NOT attending 10/23/18
Intake Training; and NO ONE FROM ERT attended as evidenced by Sign-In Sheets
Plaintiff obtained for Career Service discovery.

97.) October 27, 2018 — Plaintiff filed SECOND whistleblower complaint about
Defendants’ Hodson and Berry to the City and County of Denver’s independent, third-
party resource, for employees to report suspected fraud or financial misconduct —
boasted during Mayoral elections’ by Defendant Hancock as— “The Fraud
Hotline/Lighthouse Services.” Case #1540679421.

98.) October 30, 2018— Plaintiff submits 21 pg. written response and gives | hour
RECORDED verbal response to Defendants Hodson, Ball, Berry, Davis, Scheuermann,

and Packer at Contemplation of Discipline (Suspension) wherein she places Defendants’

25
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 26 of 44

#

on notice of Title VII, Cat’s Paw Theory, Retaliation, and her whistleblowing/EEO
protected activities.

99.) November 5, 2018— Plaintiff re-places Defendants’ Davis: AND Schueremann
on notice of Title VII, Cat’s Paw Theory, Retaliation, and her whistléblowing/EEO
protected activities during meeting wherein Defendants’ Davis AND Schueremann issued
Plaintiff upheld SUSPENSION unpaid 15 calendar days.

100.) November 6, 2018—Plaintiff makes EOC Inquiry online.

101.) November 7, 2018— Plaintiff files Career Service Appeal Number 73-18 for
continuous discrimination (race, color, sex, marital status); retaliation; and
whistleblowing.

102.) November 27, 2018— Plaintiff files Career Service Appeal Number 76-18 for
continuous discrimination (race, color, sex, marital status); retaliation; and
whistleblowing.

103.) December 4, 2018— Plaintiff re-places Defendants Hodson, Ball, Berry, Davis,
Scheuermann, and Catalano on notice of Title VII, Cat’s Paw Theory, Retaliation, and
her whistleblowing/EEO protected activities during 1 hour RECORDED response to
Defendants’ Contemplation of Discipline (TERMINATION).

104.) December 10, 2018— Plaintiff files Career Service Appeal Number 80-18 for
continuous discrimination (race, color, sex, marital status); retaliation; and
whistleblowing.

105.) January 25, 2019— Per Defendant Catalano’s heightened wrongful allegations
and misinformation that Plaintiff "intended to influence personnel matter" by "threatening

to disclose confidential child welfare information to the public" and "criminally violate

26
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 27 of 44

C.R.S §19-1-307(1)" — Plaintiff replied via email to Defendant Smith several legal
defenses; as follows— “Case law and ethic codes forbid lawyers from threatening to
present criminal charges solely to obtain an advantage in a civil matter; lawyers are not
to coerce a civil remedy by threatening criminal accusations unrelated to the civil wron g
CO Rev Stat §18-8-114 (1) is one that Agency’s Attorney(s) should have brought to the
attention of named Responsible Management Officials (RMOs).. Appellant has been/is
afforded SEVERAL legal protections under the First Amendment of the United States
Constitution along with anti-discrimination and whistle blowing laws which Agency shall
be wary of running afoul...Nothing through/by A gency threatening to present criminal
charges analogous to C.R.S §19-1-307(1) prevents Appellant from speaking with the
press about her appeals’. Neither does C.R.S §19-1-307(1) preclude Appellant from
personally bringing matters (evidence of RMOs violating CO Rev Stat §18-8-114 (1) as it
pertains to their child welfare records) to the investigated family’s legal knowledge and
attention. Also, the investigated family is afforded to report; call for investigation; and
independently bring matters to legal and/or public attention. Althou gh unfortunate that
the Agency failed to resolve her employment claims expeditiously, at the lowest level
(sought mediation) and the best interest of taxpayer; pro se Appellant is very confident
that her THREE consolidated appeals with THREE accepted affirmative defenses of
retaliation, discrimination, and whistle blowing hold merit and will not be quashed.”
106.) February 11, 2019— Unemployment Appeal Hearing [Docket 1341-2019; with
testimony of Defendant Davis AND Plaintiff (Claimant)]. Defendant wrongfully denied

Plaintiff unemployment benefits.

27
- Case 1:19-cv-02806-GPG Document 1 Filed 10/01/19 USDC Colorado’ Page 28 of 44

a

107.) March 29, 2019 — At 1500 recorded Career Service Hearing teleconference
regarding Plaintiff's Motion to Compel, Sanctions, Witnesses (subpoenas) — Defendant
Catalano verbally requested to WITHDRAW disciplinary charges CSR §16-28(T) AND
(F) against Plaintiff. Defendant Plotkin’s abusive discretion and bias disallowed
withdraw of disciplinary charges CSR §16-28(T) AND (F) DESPITE Plaintiff correctly
arguing and notating in her Career Service Prehearing Statement— “Specific conduct
supporting CSR §16-28(R) AND §16-28(T:1-3) violations in both the November 5, 2018
suspension [Ex. 3] and December 7, 2018 dismissal [Ex. 6] letters are NOT identified.”

108.) April 3, 2019— Unemployment Appeal Hearing [Docket 1342-2019; with
testimony of Defendants Hodson, AND Plaintiff (Claimant)].

109.) April 6, 2019— Plaintiff blows whistle on Defendant Catalano FAILING to
TIMELY submit Career Service hearing exhibits “absent showing of a good cause” no
later than the deadline for the filing of prehearing statements” on April 4, 2019 and in
accordance to Career Service Rule. Also, Plaintiff placed Defendant on notice of
violating Attorneys Rules of Professional Conduct via email; when Defendant Catalano
interrogated Plaintiff's Case-In-Chiet witness (Sherron Glapion) about: Career Service
Hearing issues AFTER April 4, 2019 discovery ended.

110.) April 12, 2019— 1:13 PM Plaintiff received carbon copy “RE: Meleaha Glapion
Appeal Hearing + no retaliation” email from Sherron Glapion TO Defendants Catalano
AND Ball. Evidence was printed and proffered by Plaintiff on April 18, 2019
[Preliminary testimony of Plaintiff], but erroneously denied by Defendant Plotkin who

also denied SUBPEONAED witness testimony from Sherron Glapion for Petitioner’ s

28
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 29 of 44

Case-In-Chief affirmative defenses as it pertains to Defendants discrimination and
retaliation.

111.) ° April 18, 2019—Plaintiff’s pro se three consolidated appeals numbers 73-18, 76-
18, and 80-18 before Career Service Hearing Defendant Plotkin.”

112.) April 19; 2019— Plaintiff's pro se CONTINUED three consolidated appeals
numbers 73-18, 76-18, and 80-18 before Career Service Hearing Defendant Plotkin.

113.) April 23, 2019— Unemployment Appeal Hearing [Docket 1342-2019; with
testimony of Defendants Hodson, Ball, AND Plaintiff (pro se Claimant)].

114, April 24, 2019— Plaintiff filed complaint with independent, third-party,
Colorado Child Protection Ombudsman on April 24, 2019; largely as it pertains to
investigating Defendants Hodson and Berry falsifying her July 19, 2018 Safety Plan for
the BC fatality (referred to as Copeland) which the Agency (DHS) issued adverse action
to Plaintiff on November 5, 2018.

115.) May 8, 2019 — Plaintiff makes EEOC Inquiry online. ALSO, Unemployment
Appeal Hearing [Docket 1342-2019; with testimony of Defendants Hodson, AND
Plaintiff (Claimant), Sherron Glapion, and Dawn Landrum]. Defendant Catalano crossed
Rules of Professional Conduct even further WHEN towards the close of Plaintiff’s sworn
rebuttal testimony, Defendant Catalano, discriminatively yelled at/to Plaintiff- “You’re a
LIAR!” Before Plaintiff objected, Colorado Department of Labor and Employment

Hearing Officer J. Rieke, re-addressed Defendant Catalano’s unprofessional conduct.

 

° Career Service Hearing date was discriminatively delayed per Defendant Hodson’s purported unavailability due to
her children being on Sprig Break. ©
29
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 30 of 44

116.) May 10, 2019 — Plaintiff’s pro se CONTINUED three consolidated appeals

numbers 73-18, 76-18, and 80-18 before Career Service Hearing Defendant Plotkin.
117.) May 21, 2019— Plaintiff personally “Requested a Private Meeting” with The

Scheduling Team at the Office of Mayor Michael B. Hancock online; as Mayor Hancock
was/is the Deacon of New Hope Baptist Church; where allegedly the July 18, 2018 BC
fatality (Copeland) family worshiped/are members. Plaintiff made it known that DHS
and Defendants’ purposely target, harass, and wrongfully remove Black children from
their homes AND Black female Child Welfare Social Caseworkers; specifically
evidenced by BC fatality, Plaintiff's appeals, and concerted discriminative retaliatory
actions by white Defendants’ Hodson, Ball, Berry, VanCleave, Hall, Scheuermann,
Packer, Catalano, and Smith.

118.) June 3, 2019— Plaintiffs pro se CONTINUED three consolidated appeals
numbers 73-18, 76-18, and 80-18 before Career Service Hearing Defendant Plotkin.

119.) June 4, 2019— Plaintiff's pro se CONTINUED three consolidated appeals
numbers 73-18, 76-18, and 80-18 before Career Service Hearing Defendant Plotkin.
Same day of general runoff election for Denver Mayor; wherein Plaintiff in her Career
Service Hearing closing arguments specifically mentions her religion, race, color, marital,
sex, AND Lisa Calderon (a Black Latina who ran for Mayor that brought Title VII civil
action against City and County of Denver and named Defendant Hancock for
discrimination).

120.) June 6, 2019— Plaintiff amends filed complaint with independent, third-party,

Colorado Child Protection Ombudsman about Defendants’ Hodson. Berry, VanCleave,

30
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 31 of 44

Hall, AND Scheuermann violating Colorado Vol. VII and Career Service Rules pursuant
to BC fatality incident.

121.) June 10, 2019— Plaintiff timely files “RE: Notice of Appeal & Opportunity to
File Additional Argument” to Industrial Claim Appeals Office as it pertains to Defendant
Catalano’s May 29, 2019 Appeal of Plaintiff pro se PREVAILING on Unemployment
Benefits Appeal for Docket 1342-2019.

122.) June 12, 2019 — Plaintiff filed signed Formal Complaint Charges of
Discrimination against DHS. Case #541-2019-02097.

123.) June 13, 2019— Plaintiff emails BC fatality (Robert Copeland) family; Colorado
Child Protection Ombudsman; DHS Ongoing Social Caseworker Tawanna French; and
Defendant Smith with DHS Attorney Shaunda Frierson evidence of Defendant Hodson
falsifying BC fatality information in TRAILS punishable by law C. R-S §18-8-
144(1)(a); with public photos of Defendants’ Hodson, Berry, Ball, Scheuermann to later
be released for press releases.

124.) July 12, 2019— Defendant Plotkin’s Initial Decision emailed as it pertains to
Plaintiff’s three consolidated appeals numbers 73-18, 76-18, and 80-18.

125.) July 16, 2019— EEOC Formal Complaint Charges Intake Interview.

126.) July 25, 2019 — Plaintiff timely files Petition for Review to Career Service
Board under the following FOUR grounds: new evidence; erroneous interpretation of
applicable authority; policy setting precedent; and insufficient evidence — pursuant to
Career Service Rules [CSR] §21-21(A-D) AND Fed.R.Civ.P 56(C).

127.) October 2, 2019— Rescheduled September 12, 2019 Unemployment Appeal

Hearing [Docket #34484-2019].

31
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 32 of 44

CLAIM FOUR: HARASSMENT/ HOSTILE WORK ENVIRONMENT -

Plaintiff alleges her fourth claim for relief herein by supporting facts/paragraphs below.
Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law
AND filed formal complaint charges of discrimination [#541-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1).

SUPPORTING FACTS (not inclusive):
128.) CONTINUOUSLY subjected to a hostile work environment, the date Plaintiff

believed or had reason to believe that she was a victim of discrimination was October 18

 

2017.

129.) Defendant VanCleave (NOT of Plaintiff’s protected groups and is white,
divorced) was NOT disciplined for verbally and physically threatening Plaintiff AND
TWO ERT Supervisors (Arthur Trass AND Kathryn Hodson).

130.) Defendant VanCleave in front of ERT Social Caseworkers verbally on a Friday in
January, 2017 yelled to ERT Supervisor Trass (Black male)- “Fuck you Art, you’re the
worst supervisor ever! I fucking quit!” VanCleave them slammed Trass’s adjourning door
into the ERT office space; then grabbed her laptop computer and stormed out of the
office. VanCleave was NOT issued discipline.

131.) Defendant VanCleave during May 2018 ERT Staff Meeting verbally yelled at
Defendant Hodson— “You're sitting there huffing and puffing like we’re bitching at you
Katie!’ VanCleave was NOT issued discipline.

132.) DHS promoted and awarded Defendant VanCleave for deplorable; disruptive; and

o

discriminative behaviors.

32
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 33 of 44

133.) DHS failed to remove barriers/triggers— long’ standing history of grievances
AND EEO complaints concerning racial targeting; harassment; glass ceilings; non-
selection/non-promotions; wrongful terminations and/or involuntary retirements of Black
and African American female employees’; especially within DHS Child Welfare
Division.

134.) Defendant Hancock has been contacted SEVERAL times by present and former
Black and African American female DHS employees’ about illegal encountered and
employed discrimination by ALL WHITE GROSS MISMANAGEMENT who refer to
themselves as DHS “leadership”. |

135.) Plaintiff was subjected to higher level of scrutiny than other employees AFTER
she engaged in protected activities.

136.) Defendant Homlar was abreast of all adverse actions issued to Plaintiff by
Defendants’ Hodson, Berry, Ball, and Scheuermann; as evidenced by him being carbon
copied on all adverse actions. Homlar hired Defendants’ Scheuermann and Berry.

137.) Prior to Plaintiff being issued adverse actions, DHS Child Welfare Intake
Supervisor Sherron Glapion emailed Defendant Hancock AND met with Defendants
Davis; Scheuermann AND Mares about discriminative treatment of Black female Social
Caseworkers in DHS Child Welfare and specifically about Defendant Berry’s
discriminative treatment.

a. Bewildering is Defendant Mares response— “You make it sound like there’s a
war going on down there!” Plaintiff testified to Mare’s statement during Career
Service closing arguments.

b. Defendant Scheuermann’s sworn Career Service testimony on April 19, 2019

33
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 34 of 44

acknowlédged that DDHS CW Intake Supervisor Sherron Glapion engaged in
protected activity about Defendant Berry.
c. Sherron Glapion— was placed on immediate involuntary administrative leave
July 23, 2019 until September 30, 2019— subsequent to hostile environment
AND harassment— by herein Defendants Hodson, Berry, Ball, Scheuermann,
Catalano, Davis, Homlar, and Mares— temporally proximal to having been
Plaintiff’s protected Case-In-Chief Witness before both tribunals of Colorado
Department of Labor and Employment AND Career Service Hearing. Sherron
Glapion had to succumb to hiring counsel and accepting demotion of title and pay
to return to DHS.
138.) October 23, 2018 11:02 AM text message from Defendant Hodson during
Plaintiff's designated sleep hours/time off outside work schedule.
139.) July 24, 2018 1:30-3:39 PM texts messages AFTER Plaintiff invoked “sick”
earned PTO wherein Defendant Hodson wrongly threatened Plaintiff to be absent without

leave (AWOL).

CLAIM FIVE: FAIR LABOR STANDARDS ACT VIOLATION

Plaintiff alleges her fifth claim for relief herein by supporting facts/paragraphs below.
Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law
AND filed formal complaint charges of discrimination [#54 1-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1).

SUPPORTING FACTS:

34
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 35 of 44

140.) Defendant’s violated City and County of Denver’s Career Service Rule §9-62
Protected Service Stipend {Issued 1/11/2016}.

141.) Plaintiff was coerced unrecorded compensatory time which she was disallowed to
use by Defendant Hodson.

142.) Plaintiff was disallowed CSR Protected Service Stipend.by Defendant Hodson AS
promised by Defendants’ Hodson, Ball, AND Davis.

143.) Plaintiff was NEVER issued pay differential for working 4PM-2AM AND 2PM-
12AM Monday-Thursday schedule AS promised by Defendants’ Hodson, Ball, AND
Davis.

144.) Plaintiff was ordered to work July 18, 2019 from 2:00 PM to 12:00 AM, followed
by 12:00 AM to 7:00 AM (call taking from home Afterhours); then ordered for a 9:00 to
10:00AM (teleconference); AND then ordered to physically report to DHS office by
12:00 PM (noon) AND work until 8:30 PM July 19, 2018 by Defendant Hodson. Plaintiff .

was NOT afforded legal sleep time or PTO.

CLAIM SIX: CONSTITUTIONAL RIGHTS VIOLATION

Plaintiff alleges her sixth claim for relief herein by supporting facts/paragraphs below.
Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law
AND filed formal complaint charges of discrimination [#541-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1). |
SUPPORTING FACTS:

DUE PROCESS VIOLATIONS

35
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 36 of 44

145.) City and County of Denver’s Career Service Rule (CSR) §16-10 (A): Service of
Written Notice and Computation of Time AND CSR §16-46 (D): Contemplation of
Discipline which explicitly set forth:

“Written notices required to be served on an employee under this
Rule 16 shall be served on the employee either in person with a
certificate of hand delivery; by first class U.S. mail, with a
certificate of mailing to the employee’s last known address; or by

e-mail if the employee requests service by e-mail in writing.”

AND

“Employees must be served with written notice seven (7) calendar
days before the contemplation of discipline meeting. The seven (7)
calendar day notice period starts on the day after the date shown on

the certificate of hand delivery or mailing, or on the e-mail.”

CONTRARY to aforementioned authorities—
i. October 19, 2018 (Friday) Plaintiff was emailed pdf. “Notice of
Contemplation of Disciplinary Action” by Defendant Davis.
li. October 23, 2018 Plaintiff explicitly requested via email to Defendants
Davis AND Catalano to complete process service analogous to CSR §16-

10 (A).

36
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 37 of 44

ill. November 27, 2018 (Tuesday) Plaintiff was emailed pdf “11/19/18 dated
Notice of Contemplation of Disciplinary Action”; THEN November 28,
2018 first class certified U.S. postal mail of “11/19/18 Notice of
Contemplation of Disciplinary Action” by Defendants’ Hodson and Davis.

iv. December 4, 2018 Second Contemplation of Discipline Meeting NOT
SEVEN (7) calendar days BEFORE written November 28, 2018 first class
certified U.S. postal mailing of “11/19/18 Notice of Contemplation of
Disciplinary Action” to Plaintiff by Defendants’ Hodson, Ball, Berry,
Davis, and Catalano.

146.) Plaintiffs fundamental liberty rights were violated by Defendants’ wrongfully
tarnishing her reputation.

147.) Plaintiff's fundamental property rights were violated on November 5, 2019 when
Plaintiff had to surrender her identification badge; computer; iPad; iPhone; and was
disallowed access to DHS property. Plaintiff lost lost training opportunities; Social
Caseworker State Certification Expiration: and wages.

WEINGARTEN RIGHTS VIOLATIONS

148.) September 26, 2018 — Plaintiff was orally admonished (discriminatively yelled
at and called a “liar”) by Defendant Berry which Defendant Davis was made aware of
earlier by Berry.

149.) Defendants Davis AND Hodson’s Disciplinary Meeting about alleged nepotism
of Plaintiff and DHS Child Welfare Intake Supervisor Sherron Glapion.

150.) August 23, 2018 — Assessment and investigation of Plaintiff's mismanagement

claims by Defendant Davis.

37
Case 1:19-cv-02806-GPG Document 1 Filed 10/01/19 USDC Colorado Page 38 of 44

151.) November 5, 2018— Defendants Davis AND Scheuermann’s issuance of
suspension meeting which Plaintiff received same day notice of via telephone only after

she arrived and set up for work.

CLAIM SEVEN: POST EMPLOYMENT RETALIATION

Plaintiff alleges her seventh claim for relief herein by supporting facts/paragraphs below.
Plaintiff re-alleges ALL other claims/supporting facts paragraphs of herein Complaint at Law
AND filed formal complaint charges of discrimination [#54 1-2019-02097] against Defendants
with the Equal Employment Opportunity Commission (Attachment #1).
SUPPORTING FACTS:
UNEMPLOYMENT BENEFITS DENIAL & APPEALS’

152.) Colorado Department of Labor and Employment Hearing Officer J. Rieke
Unemployment Appeal Hearing on February 11, 2019. Docket: 1341-2019.

a. Plaintiff denied unemployment benefits for November 5, 2018 15 Calendar Day
Unpaid SUSPENSION.
b. Testimony given by Defendant Davis and Plaintiff.

153.) Colorado Department of Labor and Employment Hearing Officer J. Rieke
Unemployment Appeal Hearings’ on April 3, 2019; April 23, 2019; and May 8, 2019.
Docket 1342-2019.

a. Plaintiff pro se PREVAILED.
b. Pursuant to the Colorado Employment Security Act §8-73-108(4) C.R.S.;

Plaintiffs entitlement to unemployment insurance benefits was/is legally

 

warranted because - THROUGH NO FAULT OF HER OWN— the Agency

38
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 39 of 44

[City and County of Denver’s Department of Human Services (DDHS) Child
Welfare Division (CW)] separated Plaintiff from working as a full-time salaried
Social Caseworker, on the Emergency Response Team (ERT), in the Child
Welfare Division, December 7, 2018.

c. Defendant Catalano was “very confident” prevailing in Unemployment Appeal
Hearings; but as decided May 15, 2019, Plaintiff PRO SE PREVAILED.
Defendant Catalano has had “SEVERAL BITES AT THE APPLE”, but obviously
can’t accept defeat by a in forma papurus, pro se BLACK-American female
litigant; as further evidenced by Defendant Catalano’s May 29, 2019 Appeal to
the Department of Labor and Employment Industrial Claim Appeals Office: with
NO INITIAL ARGUMENT(S) . Arguably to the contrary, Defendant Catalano’s
May 29, 2019 Appeal, gives further showing of the Agency’s, through/by
Agent’s, “Spoils System” continuous discriminative, retaliatory, whistle blower
animus towards Plaintiff. Thus, NEW assigned Docket #34484-2019 where
September 12, 2019 Unemployment Appeal Hearing was rescheduled to October
2, 2019 again to Plaintiff’s detriment

154.) Defendants (Hodson, Berry) individually and in concert engage in illegal
actions that are designed to interfere with Plaintiff’s prospects for employment.
i. Unjustified negative job references; refusing to provide job reference; and
informing Plaintiffs prospective employers about Plaintiff's protected
activities. Supportive dates include January 4, 2019; J anuary 5-6", 2019;
AND February 5, 2019 for Social Caseworker positions’ which Plaintiff

applied for/at Boulder County; Adams County; and Douglass County.

39
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 40 of 44

155.) April 15, 2019 Plaintiff conferred via telephone from 1121-1203 with Defendant
Catalano Registration Number 39773 (per Plotkin’s April 12, 2019 Conferral and
Stipulation Order); wherein Defendant Catalano became accusatory, offensive, and ran
afoul of Attorneys Rules of Professional Conduct when she yelled to the Plaintiff—
“You're NOT a Lawyer!”, “You need to contact your witnesses; you haven’t contacted
your witnesses- TIRENE!”....Plaintiff calmly and collectively stated to Defendant Catalano
that she wouldn’t tolerate false accusations and that ordered conferral could be
discontinued with a request to the CSA Hearing Office for a mediator. Unsurprisingly,
SAME DAY, Plaintiff receives harassing emails from Defendant VanCleave per
Defendant Catalano’s instigation and forwarded emails to Career Service Hearing Office
just hours before 8:30 AM first day of Hearings on April 18, 2019. Plaintiff placed
Defendant VanCleave on notice to cease harassing communication or police would be
contacted.

156.) July 12, 2019 Plotkin’s Initial Decision affirming Agency’s 15-day suspension
AND termination contains erroneous findings of material facts; is based on an erroneous
interpretation of statute or regulations or the erroneous application of the laws’to the facts
of the case; Plotkin’s rulings during the course of the appeals and the Initial Decision
were not consistent with required procedures AND involved manifest abuse of discretion:
and the resulting error affected the outcome of the case. Unprejudiced Plotkin purposely
denied Plaintiff's proffer of new material evidence (favorable to the Plaintiff; pertinent to
determination of appeal issues) and legal argument that despite Plaintiff’s reasonable

diligence, could not have been discovered at the time of the hearings.
E. ADMINISTRATIVE PROCEDURES

40
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 41 of 44

157.) Plaintiff filed a charge of discrimination [#54 1-2019-02097] against Defendants

with the Equal Employment Opportunity Commission on June 12, 2019. See Attachment

 

#1. May 15, 2019 Decision wherein Pro Se Plaintiff PREVAILED at Colorado
Department of Labor and Employment Appeal Hearings [Docket 1342-2019] which were
held on April 3, 2019; April 23, 2019; and May 8, 2019— was/is enclosed with
Plaintiff's filed charge of discrimination against Defendants with the Equal Employment
Opportunity Commission. See Attachment #1 at Bates stamp #000239-000245.

158.) Plaintiff received August 23, 2019 dated notice of right to sue from the Equal

Employment Opportunity Commission on September 3, 2019. See Attachment #2.

F. REQUEST FOR RELIEF

159.) Plaintiff requests full relief for past and future pecuniary compensatory damages
(with invocation of the collateral source rule);-full relief for non-pecuniary compensatory
damages; back pay calculation of Social Caseworker with Afterhours pay as originally
promised; performed; and would have occupied if discrimination and retaliation had not
occurred; back pay and/or front pay to include any fringe benefits and other forms of
compensation or employment benefits to which Plaintiff would have been entitled had
there not been discrimination (ex. April 25, 2019 commenced almost five year anniversary
with DHS and would warrant pay increase and vestment); full catch-up contribution from
early withdrawal/ damages to Denver Employee Retirement Plan (DERP); award to
account for tax liability separately; restoration of all sick leave, leave without pay, annual,
and any time taken because of EEO complaint, Career Service appeals, encountered
discrimination, reprisal, mental/emotional anguish, loss of consortium, inconvenience;

other benefits of employment including equal and fair participation’in DHS telework
41
“Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 42 of 44

(former compressed work schedule of Monday-Thursday) and Afterhours; enhanced
desired training opportunities; associated reasonable attorney consultations/fees, Career
Service discovery fees; any associated hearings’ and court filing/serving costs, printing,
copying, computer/Internet usage time, mileage, postage, and witness fees’; amendment of
record (e.g. Performance Review to accurately account for duties with “Excellent” ratings
as Plaintiff would have received had there not been discrimination/retaliation): purge
records of negative information (ex. July 12, 2019 Initial Decision by Plotkin; all issued
adverse actions); reinstatement (not to preclude front pay and legal bumping of Defendant
VanCleave into ERT Lead Social Caseworker position and commensurate to anniversary
date); discipline (TERMINATION) of responsible DHS Defendants’: Plaintiff NOT to be
under the immediate or second line supervision of ANY named Defendant; permanent
injunction/enjoinment against Defendant from discriminative/retaliatory behavior/acts in
the future: with imposition of penalties for “every person” that committed illegal prohibited
personnel practices; full notice/posting for all City and County of Denver employees that
unlawful employment practices took place at/by Defendant and will not be tolerated AT
ANY LEVEL; an apology letter from Mayor Hancock; OR

160.) Defendants’ pay Plaintiff appropriate settlement amount— the exact total of which
is presently undetermined— comprised of (1) the actual damages she has sustained;
aforementioned damages; and damages she will sustain in the future as a result of such
violations, economic and emotional, and (2) exemplary or punitive damages, as allowed
under law; including awarded costs of hearings’ and suit, reasonable attorneys’
consultation and/or appointment fees and costs; interest on the above AND such other,

further and different relief as this Court deems just and proper.

42
Case 1:19-cv-02806-GPG Document1 Filed 10/01/19 USDC Colorado Page 43 of 44

161.) Analogous to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a
TRIAL BY JURY for all issues so triable; as checked on October 1, 2019 filed Civil
Cover Sheet.
G. PLAINTIFEF’S SIGNATURE
162.) .« Ideclare under penalty of perjury that I am the plaintiff in this action, that I have
read this complaint, and that the information in this complaint ‘is true and correct. See 28

U.S.C. § 1746; 18 U.S.C. § 1621.

163.) Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the
best of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending or modifying existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;

d (4) the complaint otherwise complies with the requirements of Rule 11.

  

 

(Form Revised December 2017)

43
Case 1:19-cv-02806-GPG ‘Document 1 Fi

JS 44 (Rev.06/17) District of Colorada. ,

led 10/01/19 USDC Colorado Page 44 of 44

CIVIL COVER SHEET

6, The J § 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

 

I, (a) PLAINTIFFS
Meleaha R. Glapion-Pressley

5

(b) County of Residencé of First Listed Plaintiff Denver County, Colorado
(EXCEPT IN U S. PLAINTIFF <<

(c) Attomeys (Firm Name, Address, and Telephone Number)

DEFENDANTS
City and County of Denver et al

County of Residence of First Listed Defendant _Denver County, Colorado
(IN U.S PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

‘

Attorneys ia Known)

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plant

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1} U.S Government 1 3 Federal Question PTF DEF PTF DEF
Plainuff (US. Government Not a Party) Citizen of This State o1 1 1. Incorporated or Principal Place go4 04
of Business In This State
22 U.S. Government O04 = Dviersity Citizen of Another State 0 2 (9 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item IT1) of Business In Another State
t
Citizen or Subject of a+ 0 3 (3 3 Foreign Nation o6 6
. - Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) ; Click here for: Nature of Suit Cude Descriptions.
I 3°" CONTRACT 7” fe on  TORTS.~ Fo te FORFEITURE/PENALTY - t BANKRUPTCY “L:. OTHER STATUTES" ]
O 10 Insurance PERSONAL INJURY PERSONALINJURY j|0 625 Dmg Related Seizure f 422 Appeal 28 USC 158 1 375 False Claims Act
& 120 Marine 1 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 4 376 Qui Tam (31 USC
1 130 Miller Act [1 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
7 140 Negotiable Instrument Liability 0) 367 Health Care/ . 400 State Reapportionment
1) 150 Recovery of Overpayment [| 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS" 1 410 Antitrust
& Enforcement of Judgment Slander Personal Inyury 1 820 Copyrights 0 430 Banks and Banking
1 151 Medicare Act C1 330 Federal Employers’ Product Liability 77 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability {1 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans 0 340 Marine Injury Product 1 New Drug Application ]0 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
(1) 153 Recovery of Overpayment Liability PERSONAL PROPERTY cy _¢% LABOR’ | "__ SOCIAL SECURITY az | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle x, (© 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0) 490 Cable/Sat TV
1 160 Stockholders’ Suits 1 355 Motor Vehicle © 371 Truth’in Lending Act ‘ 862 Black Lung (923) 1 850 Securities/Commodities/
OF 190 Other Contract Product Liability (© 380 Other Personal 7 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 7 890 Other Statutory Actions
0 196 Franchise Injury 1 385 Property Damage (© 740 Railway Labor Act 1 865 RSI (405(g)) 891 Agricultural Acts
. (J 362 Personal Inyury - Product Liability (0 751 Family and Medical © 893 Environmental Matters
. Medical Malpractice Leave Act O 895 Freedom of Information
[7 =. REAL PROPERTY: s*'|_ CIVIL RIGHTS +*#, «[_. PRISONER PETITIONS ~:| 0) 790 Other Labor Litigation 4% FEDERAL TAX SUITS* Act
210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff 896 Arbitration
1 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 899 Admmistrative Procedure
“C1 230 Rent Lease & Ejectnient (XK 442 Employment (7 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 . Agency Decision
0 245 Tort Product Liability Accommodations 530 General . 1 950 Constitutionality of
(J 290 All Other Real Property 0 445 Amer w/Disabilitics -]( 535 Death Penalty “air ge IMMIGRATION 4» 7 State Statutes
Employment Other: C) 462 Naturalization Application]
1 446 Amer. w/Disabilities -| J 540 Mandamus & Other | 465 Other Immigration
‘ Other 550 Civil Rights Actions
0 448 Education 1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement ‘

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

DK1 Original 112 Removed from O 3. Remanded from C4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
_ (speci/v) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983; 42 U.S.C. § 2000e- 5; 28 U.S.C. §1331; 5 USC §551; :
VL CAUSE OF ACTION Brief description of cause: . . AP Docket
Illegal employment discrimination; violations of constitutional rights.

 

 

 

VII. REQUESTED IN

 

(J CHECK IF THIS IS A CLASS ACTION DEMAND $ ; HECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R Cv P. “Voo<pry Undetaim NYPURY DEMAND: = {Yes No
VIII. RELATED CASE(S) J :
(See instructions): q
IF ANY JUDGE ; f\.. DOCKET NUMBER

 

DATE

[Q

FOR OFFICE USE ONLY

[1/2219

RECEIPT # APPLYING IFP

SIGNATURE OF ATTORNEY OF RECORD

  
